Citation Nr: 1208837	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-30 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to September 1982. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In January 2011, the Board denied the Veteran's claim.  The Veteran filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Remand, a December 2011 Order vacated the Board's decision and remanded the matter for compliance with the instructions in the Joint Motion for Remand.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Board remanded the claim so that VA treatment records dated prior to April 2002, and specifically records demonstrating a laminectomy and disk excision performed in 1988, 1989, or 1990, could be obtained and associated with the record.  In March 2010, the RO requested such records and in September 2010, the RO obtained records dated from 1997 to 2010.  However, records dated prior to 1997 were not associated with the record and a negative response was never obtained from the VA that such records were unavailable.  Thus, because those records are pertinent to the Veteran's claim, they should be requested on remand.

Finally, if those records are obtained, or if otherwise deemed necessary by the RO, the Veteran should be afforded a new VA examination so that those records, which may demonstrate a continuity of symptomatology or other necessary evidence, can be considered by the examiner in determining the etiology of the Veteran's back disability.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for service connection for a back disability.  After securing any necessary authorization from him, obtain all identified treatment records, to specifically include all VA treatment records dated prior to November 1997 and that include a record of a laminectomy and disk excision performed in 1988, 1989, or 1990.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  If the above-mentioned VA treatment records are associated with the claims file, or if it is otherwise deemed necessary by the RO in light of any relevant newly received evidence supportive of the Veteran's claim, schedule the Veteran for a VA examination to determine the etiology of his back disability.  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current back disability, status-post laminectomy disk excision L5 with degenerative changes of the lumbar spine, was incurred in service or is related to any incident of service, specifically, the numerous low back complaints for which he was treated and that were thoroughly summarized by the June 2010 VA examiner.  The examiner should take into account the circumstances of the Veteran's previous back surgery performed at the VA as well as the circumstances of the 2002 motor vehicle accident when explaining the decision reached.  

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board. 

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



